Case: 16-20476      Document: 00514208973         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20476                                   FILED
                                  Summary Calendar                           October 24, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEITH DESHAWN STEPHENS, also known as Nook,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-265-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Keith Deshawn Stephens pleaded guilty without a plea agreement to
armed bank robbery and brandishing a firearm in furtherance of a crime of
violence.   He was sentenced within the advisory guidelines range to 235
months on the bank robbery charge and 84 months on the firearm charge for a
total of 319 months of imprisonment with five years of supervised release. As
a special condition of his supervised release, the district court ordered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20476    Document: 00514208973     Page: 2   Date Filed: 10/24/2017


                                 No. 16-20476

Stephens to participate in a mental health program “as deemed necessary and
approved by the probation officer.” Stephens contends that such language
impermissibly delegated to the probation officer the court’s responsibility to
determine whether he must participate in mental health treatment. Because
Stephens did not object to the challenged release condition, we review for plain
error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      The imposition of supervised release conditions and terms “is a core
judicial function that may not be delegated.” United States v. Franklin, 838
F.3d 564, 567-68 (5th Cir. 2016) (internal quotation marks and citations
omitted). However, providing appropriate treatment for prisoners with known
mental problems is also a core duty of judges. United States v. Guerra, 856
F.3d 368, 369 (5th Cir. 2017). The PSR reflects that Stephens reported a
history of mental health treatment for manic depression. The probation officer
reported that “Stephens was very vocal about his need to continue mental
health treatment while in custody.” In reviewing the factors considered before
imposing sentence, the district court noted Stephens’s “history of mental
health issues and drug use.” The district court stated the mental-health-
treatment special condition as follows: “The defendant is required to
participate in a mental health program as deemed necessary and approved by
the probation officer. The defendant will incur costs associated with such
program based on ability to pay, as determined by the probation officer.” This
special condition was identically worded in the written final judgment.
      Based on this history, Stephens’s request, and the district court’s
mention of his history of mental health issues, it is reasonable to conclude that
the judge intended that treatment be mandatory and left only the details to
the probation officer. See Guerra, 856 F.3d at 370. As in Guerra, we AFFIRM




                                       2
    Case: 16-20476    Document: 00514208973    Page: 3   Date Filed: 10/24/2017


                                No. 16-20476

the sentence as MODIFIED to provide that mental health treatment is
imposed with details of treatment to be supervised by the probation office.




                                      3